           Case 1:20-cv-00492-NONE-EPG Document 4 Filed 06/23/20 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   PAUL NIVARD BEATON,                           Case No. 1:20-cv-00492-NONE-EPG
12                          Plaintiff,             ORDER FOR PLAINTIFF TO SHOW CAUSE
                                                   WHY CASE SHOULD NOT BE DISMISSED
13         v.                                      AS BARRED BY RES JUDICATA
14   AMAZON.COM, INC.,                             (ECF NO. 1)
15                          Defendant.             THIRTY (30) DAY DEADLINE
16
17          Plaintiff, Paul Nivard Beaton, is a state prisoner proceeding pro se and in forma

18   pauperis in this action. On April 7, 2020, Plaintiff filed the complaint commencing this action.

19   (ECF No. 1.) Plaintiff alleges that Defendant, Amazon.Com, Inc., violated Plaintiff’s rights

20   because it never paid Plaintiff royalties for his book, and failed to provide Plaintiff and other

21   authors access to their money during incarceration. Plaintiff alleges that he first published his

22   book, “Humanity was a Colony of Extraterrestrials How the Universe Begins,” in March 2010,

23   and that the sale of the book should result in $13.00 for Amazon and $7.00 for Plaintiff, but

24   that Amazon has never paid Plaintiff anything. (ECF No. 1.)

25          The Court has reviewed Beaton v. Amazon.Com, Inc., Case Number 2:19-cv-02394-

26   KJM-AC (E.D. Cal.). Plaintiff asserted the same claims based on the same factual allegations

27   in that case as he is raising in the present case. (See Case No. Number 2:19-cv-02394-KJM-AC,

28   ECF No. 1.) On February 3, 2020, Case No. Number 2:19-cv-02394-KJM-AC was dismissed

                                                      1
           Case 1:20-cv-00492-NONE-EPG Document 4 Filed 06/23/20 Page 2 of 5



 1   without leave to amend for failure to state a claim upon which relief can be granted, and the
 2   case was closed. (Case No. Number 2:19-cv-02394-KJM-AC, ECF Nos. 13, 16, 17.)
 3           It appears from this Court’s review of the two cases that Plaintiff already filed an action
 4   raising the claims he is raising in the present case, and that action was dismissed with prejudice.
 5   Plaintiff is thus ordered to show cause why Plaintiff’s complaint in the present case should not
 6   be dismissed as barred by the doctrine of res judicata. Plaintiff must file a response within
 7   thirty days. If Plaintiff fails to file a response, this Court will recommend to the assigned
 8   district judge that this case be dismissed.
 9   I.      SCREENING REQUIREMENT
10           Under 28 U.S.C. § 1915(e)(2), in any case in which a plaintiff is proceeding in forma
11   pauperis, the Court must conduct a review of the claims brought by the plaintiff to determine
12   whether it “state[s] a claim on which relief may be granted,” is “frivolous or malicious,” or
13   “seek[s] monetary relief against a defendant who is immune from such relief.” If the Court
14   determines that the complaint fails to state a claim on which relief may be granted, it must be
15   dismissed. Id. Similarly, if the Court determines the complaint is frivolous or malicious, it must
16   be dismissed. Id. An action is deemed to be frivolous if it is “of little weight or importance:
17   having no basis in law or fact” and malicious if it was filed with the “intention or desire to
18   harm another.” Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). Leave to amend may be
19   granted to the extent that the deficiencies of the complaint can be cured by amendment. Cato v.
20   United States, 70 F.3d 1103, 1106 (9th Cir. 1995).
21           A complaint must contain “a short and plain statement of the claim showing that the
22   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
23   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
24   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
25   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient
26   factual matter, accepted as true, to ‘state a claim that is plausible on its face.’” Iqbal, 556 U.S.
27   at 663 (quoting Twombly, 550 U.S. at 555). While factual allegations are accepted as true, legal
28   conclusions are not. Id. at 678.

                                                        2
            Case 1:20-cv-00492-NONE-EPG Document 4 Filed 06/23/20 Page 3 of 5



 1          In determining whether a complaint states an actionable claim, the Court must accept
 2   the allegations in the complaint as true, Hosp. Bldg. Co. v. Trs. of Rex Hospital, 425 U.S. 738,
 3   740 (1976), construe pro se pleadings liberally in the light most favorable to the Plaintiff,
 4   Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and resolve all doubts in the Plaintiff’s
 5   favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). Pleadings of pro se plaintiffs “must be
 6   held to less stringent standards than formal pleadings drafted by lawyers.” Hebbe v. Pliler, 627
 7   F.3d 338, 342 (9th Cir. 2010) (holding that pro se complaints should continue to be liberally
 8   construed after Iqbal).
 9   II.    SUMMARY OF PLAINTIFF’S COMPLAINT
10          The complaint in the present case alleges that Amazon violated Plaintiff’s constitutional
11   rights under the 13th, 14th, 15th, and 19th amendments when it failed to pay Plaintiff royalties
12   for his book. The complaint alleges that Amazon failed to provide Plaintiff and other authors
13   access to their money during incarceration; that Plaintiff’s incarceration makes it impossible for
14   him to contact Amazon; that Plaintiff had a publishing contract with Amazon and the lack of
15   payment to himself and other incarcerated authors that self-publish is illegal and
16   unconstitutional slavery and servitude; and that Plaintiff first published his book, “Humanity
17   Was a Colony of Extraterrestrials: How the Universe Begins,” in March 2010, and that the sale
18   price of the book should result in $13.00 for Amazon and $9.00 for himself but Amazon has
19   never paid Plaintiff.
20   III.   COMPLAINT IN CASE NO. 2:19-cv-02394-KJM-AC
21          Plaintiff’s complaint in Case No. Number 2:19-cv-02394-KJM-AC is virtually identical
22   to the complaint filed in the present action. It raises the same factual allegations, and same
23   claims. Although the request for relief differs somewhat, for purposes of res judicata, the
24   relevant portions of the complaint in the present case and the complaint in Case No. Number
25   2:19-cv-02394-KJM-AC are identical.
26   ///
27   ///
28   ///

                                                      3
           Case 1:20-cv-00492-NONE-EPG Document 4 Filed 06/23/20 Page 4 of 5



 1   IV.    ANALYSIS
 2          As explained by the U.S. Supreme Court,
 3          The preclusive effect of a judgment is defined by claim preclusion and issue preclusion,
            which are collectively referred to as “res judicata.” Under the doctrine of claim
 4          preclusion, a final judgment forecloses successive litigation of the very same claim,
            whether or not relitigation of the claim raises the same issues as the earlier suit. Issue
 5          preclusion, in contrast, bars successive litigation of an issue of fact or law actually
 6          litigated and resolved in a valid court determination essential to the prior judgment,
            even if the issue recurs in the context of a different claim. By preclud[ing] parties from
 7          contesting matters that they have had a full and fair opportunity to litigate, these two
            doctrines protect against the expense and vexation attending multiple lawsuits,
 8          conserv[e] judicial resources, and foste[r] reliance on judicial action by minimizing the
            possibility of inconsistent decisions.
 9
     Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (alterations in original) (footnote omitted)
10
     (citations and internal quotation marks omitted).
11
            “The elements necessary to establish [claim preclusion] are: ‘(1) an identity of claims,
12
     (2) a final judgment on the merits, and (3) privity between parties.’” Headwaters Inc. v. U.S.
13
     Forest Serv., 399 F.3d 1047, 1052 (9th Cir. 2005) (quoting Tahoe-Sierra Pres. Council, Inc. v.
14
     Tahoe Regional Planning Agency, 322 F.2d 1064, 1077 (9th Cir. 2003)). “[T]he doctrine of res
15
     judicata (or claim preclusion) ‘bar(s) all grounds for recovery which could have been asserted,
16
     whether they were or not, in a prior suit between the same parties ... on the same cause of
17
     action.’” Costantini v. Trans World Airlines, 681 F.2d 1199, 1201 (9th Cir. 1982) (quoting
18
     Ross v. IBEW, 634 F.2d 453, 457 (9th Cir. 1980)).
19
            Here, it appears that Plaintiff is raising the exact same claims that he raised in Case No.
20
     Number 2:19-cv-02394-KJM-AC. Because it appears that Plaintiff already brought an action
21
     based on these claims, and that action was dismissed without leave to amend for failure to state
22
     a claim upon which relief can be granted, the Court will order Plaintiff to show cause why the
23
     present action should not be dismissed as barred by res judicata.
24
     V.     CONCLUSION AND ORDER TO SHOW CAUSE
25
            It appears that the claims in this case are barred by res judicata because the claims have
26
     already been asserted in Case No. Number 2:19-cv-02394-KJM-AC, which was dismissed
27
     without leave to amend for failure to state a claim upon which relief can be granted.
28
     ///
                                                     4
           Case 1:20-cv-00492-NONE-EPG Document 4 Filed 06/23/20 Page 5 of 5



 1          Accordingly, IT IS ORDERED THAT Plaintiff has thirty days from the date of this
 2   order to show cause why this case should not be dismissed as barred by res judicata.
 3          If Plaintiff fails to file a response, this Court will recommend to the assigned district judge
 4   that Plaintiff’s case be dismissed.
 5
     IT IS SO ORDERED.
 6
 7
        Dated:     June 22, 2020                                 /s/
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      5
